DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Amendment filed on 2/8/2021.
3.	Claims 5, 7, 12, 14, and 17 were previously objected for allowable subject matter.
4.	Claims 4-7 and 11-14 are currently cancelled. 
5.	Claims 1-3, 8-10, 15-20 numbered accordingly are allowed herein.  
6.	This Office Action is made Notice of Allowance.
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 2/8/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1-3, 8-10, 15-20 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1, 8, and 18 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, QIAN et al. US 20180054218 hereafter Qian discloses in Sections [0008-0009] MTC terminal or UE configured for NOMA technology that uses non-orthogonal codebooks and interleaved sequences; Section [0133] Configuring a grid mapping pattern, and transmitting the grid mapping pattern to each terminal; Section [0243] The base station allocates multiple access  Meanwhile, on those orthogonal resources, more terminals can be supported in a non-orthogonal way; terminals between the terminal groups are distinguished by the orthogonal resource allocation way, and terminals in a terminal group are distinguished by the non-orthogonal multiple access way; Fig. 12 (Depicts Grid mapping pattern transmitted to each terminal); Fig. 14 (Diagram illustrating support in orthogonal and non-orthogonal support for Multiple Terminal Groups 1-m that are classified, see section 0052); and the prior art, Xiong et al. US 20160088594 hereafter Xiong discloses in Section [0015] Technology used herein is NOMA; Section [0042] set of allocations are directed to group of UEs; Section [0029] Resource allocation header indicate the type of resource allocation used for resource mapping and bitmap resource allocation type; Section [0031] For resource allocation, sets of contiguous subcarriers assigned for MTC UEs to transmit/receive data; for example UE-1 is assigned subcarrier index (0,1, 2, 3, 4, 5) while UE-2 is assigned subcarrier index (6, 7, 8, 9,10,11); Section [0076] DCI comprises a subcarrier bitmap configured to specify the resources within the PRB allocated to the UE, and subcarrier bitmap corresponds to one of the subcarriers or different subcarriers; also see Figs. 3a-b, 4a-b.
However, Qian in view of Xiong  do not render obvious in combination with other limitations in the independent claims 1 and 8 the claim elements an operation method of a terminal in a non-orthogonal multiple access (NOMA) based communication system, the operation method comprising: receiving information on a NOMA resource sequence allocated by a base station from the base station; and transmitting data symbols or data symbol groups to the base station by using NOMA resources indicated by the information on the NOMA resource sequence, the NOMA resources being differently allocated to each data symbol or each data symbol group according to the NOMA resource sequence, wherein the NOMA resource sequence indicates at least one NOMA resource in a NOMA resource set, a plurality of terminals including the terminal are classified into a plurality of groups, non-orthogonal resource allocation is used among the classified groups, and orthogonal resource allocation is used within each of the classified groups, and wherein, when a number of data symbols or data symbol groups transmitted by a terminal x and a terminal y using a NOMA resource a and a NOMA resource b is W ab/xy , the NOMA resources are allocated so as to satisfy W pq/ij  = W rs/mn  (for all i ≠ j, m ≠  n, p ≠ q, r ≠ s). 
However, Qian in view of Xiong do not render obvious in combination with other limitations in the independent claim 18 the claim elements a terminal in a non-orthogonal multiple access (NOMA) based communication system, the terminal comprising at least one processor, a memory storing at least one instruction executed by the at least one processor, and a transceiver controlled by the at least one processor, wherein the at least one instruction is configured to: receive, by using the transceiver, information on a NOMA resource sequence allocated by a base station from the base station; and transmit, by using the transceiver, data symbols or data symbol groups to the base station by using NOMA resources indicated by the information on the NOMA resource sequence, the NOMA resources being differently allocated to each data symbol or each data symbol group according to the NOMA resource sequence, 
wherein the NOMA resource sequence indicates at least one NOMA resource in a NOMA resource set, a plurality of terminals including the terminal are classified into a plurality of groups, non-orthogonal resource allocation is used among the classified groups, and orthogonal resource allocation is used within each of the classified groups, and wherein the NOMA resource sequence uses a mutually-orthogonal Latin square matrix, a t-th value Z t/i of an i-th NOMA resource sequence is defined as Z t/i = L i(w + 1)/ v +1 for an element L pq/k at a p-th row and a q-th column of a matrix Lk which is a N x N mutually-orthogonal Latin square matrix, and t = (N-1) x N x u + N x v + w (u and v are nonnegative integers, and w is one of {0, 1, 2, …, N-1}).
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-3, 8-10, 15-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-3, 8-10, 15-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 17, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477